      Case 3:19-cr-04475-JLS Document 98 Filed 10/08/20 PageID.269 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                        Case No. 19cr4475-JLS
11                      Plaintiff,                    PRELIMINARY ORDER OF
                                                      CRIMINAL FORFEITURE
12          v.
13   ANDREW LEE MURRAY (2),
14                      Defendant.
15
16         WHEREAS, in the Information filed in this case, the United States sought forfeiture
17 of all firearms and ammunition involved in the commission of the offenses charged in
18 Counts 1 through 6 of the Information, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.
19 § 2461(c); and
20         WHEREAS, pursuant to the terms of the Plea Agreement between the parties,
21 ANDREW LEE MURRAY (2) (“Defendant”) consented to the forfeiture of all properties
22 seized in connection with this case, including but not limited to, all firearms and
23 ammunition involved in the offense set forth in Count 2 of the Information, pursuant to
24 8 U.S.C. § 1324(b) and 28 U.S.C. § 2461(c), which were involved in the violation of
25 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (v)(II), as charged in Count 2 of the Information; and
26         WHEREAS, on or about June 23, 2020, the Defendant pled guilty to Count 2 of the
27 Information before Magistrate Judge William V. Gallo, which plea included consent to
28 forfeiture of all properties seized in connection with this case, including all firearms and
        Case 3:19-cr-04475-JLS Document 98 Filed 10/08/20 PageID.270 Page 2 of 4



 1 ammunition involved in the commission of the offense, including forfeiture of
 2 approximately 1 round of Remington .44 caliber ammunition; approximately 228 rounds
 3 of Remington .22 caliber ammunition; approximately 1 round of .223 caliber ammunition;
 4 approximately 46 shotgun shells; approximately 2 rounds of used Remington .44 caliber
 5 ammunition; and approximately 1 round of .22 caliber ammunition; and
 6         WHEREAS, on July 21, 2020, this Court accepted Defendant’s guilty plea to the
 7 Information; and
 8         WHEREAS, by virtue of the facts set forth in the Plea Agreement, the United States
 9 has established the requisite nexus between the approximately 1 round of Remington .44
10 caliber ammunition; approximately 228 rounds of Remington .22 caliber ammunition;
11 approximately 1 round of .223 caliber ammunition; approximately 46 shotgun shells;
12 approximately 2 rounds of used Remington .44 caliber ammunition; and approximately
13 1 round of .22 caliber ammunition, and the offense of conviction; and
14         WHEREAS, by virtue of Defendant’s factual admissions and guilty plea to the
15 Information, the approximately 1 round of Remington .44 caliber ammunition;
16 approximately 228 rounds of Remington .22 caliber ammunition; approximately 1 round
17 of .223 caliber ammunition; approximately 46 shotgun shells; approximately 2 rounds of
18 used Remington .44 caliber ammunition; and approximately 1 round of .22 caliber
19 ammunition, are hereby ordered forfeited to the United States, and it is now entitled to
20 possession of said properties, pursuant to 8 U.S.C. § 1324(b) and 28 U.S.C. § 2461(c); and
21         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
22 authority to take custody of the following properties which are hereby found forfeitable by
23 the Court, namely: approximately 1 round of Remington .44 caliber ammunition;
24 approximately 228 rounds of Remington .22 caliber ammunition; approximately 1 round
25 of .223 caliber ammunition; approximately 46 shotgun shells; approximately 2 rounds of
26 used Remington .44 caliber ammunition; and approximately 1 round of .22 caliber
27 ammunition; and
28 //
                                                2
                                                                                    19cr4475
30
      Case 3:19-cr-04475-JLS Document 98 Filed 10/08/20 PageID.271 Page 3 of 4



 1         WHEREAS, the United States, having submitted the Order herein to the Defendant
 2 through his attorney of record to review, and no objections having been received.
 3         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
 4         1.    Based upon the factual admissions of the Defendant and his guilty plea to
 5 Count 2 of the Information, the United States is hereby authorized to take custody and
 6 control of the following properties, and the Defendant has hereby forfeited to the
 7 United States all of his right, title, and interest to said properties pursuant to 8 U.S.C.
 8 § 1324(b) and 28 U.S.C. § 2461(c), for disposition in accordance with the law, subject to
 9 the provisions of 21 U.S.C. § 853(n): approximately 1 round of Remington .44 caliber
10 ammunition; approximately 228 rounds of Remington .22 caliber ammunition;
11 approximately 1 round of .223 caliber ammunition; approximately 46 shotgun shells;
12 approximately 2 rounds of used Remington .44 caliber ammunition; and approximately 1
13 round of .22 caliber ammunition.
14         2.    The approximately 2 rounds of used Remington .44 caliber ammunition;
15 approximately 1 round of .22 caliber ammunition; and approximately 1 round of .223
16 caliber ammunition are to be held by Homeland Security Investigations (“HSI”) in its
17 secure custody and control.
18         3.    The approximately 1 round of Remington .44 caliber ammunition;
19 approximately 228 rounds of Remington .22 caliber ammunition; and approximately 46
20 shotgun shells are to be held by the Bureau of Alcohol, Tobacco, Firearms and Explosives
21 (“ATF”) in its secure custody and control.
22         4.    Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized to
23 begin proceedings consistent with any statutory requirements pertaining to ancillary
24 hearings and rights of third parties. The Court shall conduct ancillary proceedings as the
25 Court deems appropriate only upon the receipt of timely third-party petitions filed with the
26 Court and served upon the United States. The Court may determine any petition without
27 the need for further hearings upon the receipt of the Government’s response to any petition.
28 The Court may enter an amended order without further notice to the parties.
                                            3
                                                                                     19cr4475
30
       Case 3:19-cr-04475-JLS Document 98 Filed 10/08/20 PageID.272 Page 4 of 4



 1         5.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
 2 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 3 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the
 4 United States forthwith shall publish for thirty (30) consecutive days on the Government’s
 5 forfeiture website, www.forfeiture.gov, notice of this Order, notice of the United States’
 6 intent to dispose of the properties in such manner as the Attorney General may direct, and
 7 notice that any person, other than the Defendant, having or claiming a legal interest in the
 8 above-listed forfeited properties must file a petition with the Court within thirty (30) days
 9 of the final publication of notice or of receipt of actual notice, whichever is earlier.
10         6.     This notice shall state that the petition shall be for a hearing to adjudicate the
11 validity of the petitioner's alleged interest in the property, shall be signed by the petitioner
12 under penalty of perjury, and shall set forth the nature and extent of the petitioner's right,
13 title or interest in the forfeited property and any additional facts supporting the petitioner's
14 claim and the relief sought.
15         7.     The United States shall also, to the extent practicable, provide direct written
16 notice to any person known to have alleged an interest in the forfeited properties.
17         8.     Upon adjudication of all third-party interests, this Court will enter an
18 Amended Order of Criminal Forfeiture pursuant to 21 U.S.C. § 853(n), in which all
19 interests will be addressed.
          9.     Pursuant to Rule 32.2(b)(4), this Order of Criminal Forfeiture shall be made
20
21 final as to the Defendant at the time of sentencing and is part of the sentence and included
22 in the judgment.
23        IT IS SO ORDERED.
   Dated: October 8, 2020
24
25
26
27
28
                                                   4
                                                                                          19cr4475
30
